PER CURIAM.
We have reconsidered the petition for certiorari in the light of oral argument heard at the bar of this court and the briefs heretofore filed by the parties and have concluded that there is, in fact, no direct conflict between the decision brought here for review and a former decision of this court, as contended in the petition. Accordingly, this court is without jurisdiction in the matter.
The writ of certiorari heretofore issued, 105 So.2d 386, is, therefore, quashed and the cause dismissed.
ROBERTS, DREW, O’CONNELL and BUFORD, JJ., concur.
TERRELL, C. J., dissents.